                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )     No.:   3:15-CR-27-TAV-DCP
                                             )
SYLVIA HOFSTETTER,                           )
CYNTHIA CLEMONS,                             )
COURTNEY NEWMAN, and                         )
HOLLI WOMACK,                                )
                                             )
             Defendants.                     )


                     MEMORANDUM OPINION AND ORDER

      Defendant Newman has moved to exclude from evidence letters issued by the

Tennessee Department of Health to the “Top 50 Opioid Prescribers” in the state [Docs.

795, 806], and defendants Clemons, Womack, and Hofstetter orally joined the

motion. The government, which seeks to introduce top-50 letters addressed to defendants

Newman, Clemons, and Womack, opposed the motion orally and filed a written motion

asking the Court to admit the letters [Doc. 807]. For the reasons discussed herein, the

Court will GRANT defendants’ motion and DENY the government’s motion.

      Defendants make two principal arguments. First, defendant Newman contends in

the motion that the letters the government apparently intends to introduce through witness

Tracy Bacchus are irrelevant under Federal Rule of Evidence 401, and even if they were

relevant, they are inadmissible under Rule 403 because the evidence is prejudicial, will

confuse the issues, and mislead the jury [Doc. 795 (citing Fed. R. Evid. 401,
403)]. Defendant Clemons supported this argument in discussion of the motion in open

court on December 12, 2019, arguing that the letters are irrelevant to the ultimate issue

here: whether the nurse practitioner defendants issued prescriptions for a legitimate

medical purpose in the course of professional practice; rather, fifty (50) people will

receive top-50 letters, regardless of their actual prescribing practices. Trial Tr. for Dec.

12, 2019, at 256–57 [hereinafter Trial Tr.].      Moreover, defendant Clemons argued,

seeming to make a Rule 404(b) argument, that the letters would confuse the issue by

doing nothing more than casting the prescribers in a negative light. Id. at 257–58.

Defendant Hofstetter contended that the letters would be prejudicial, in part, because they

covered a period during which all three provider defendants worked at other clinics, id. at

258, and defendant Newman noted that that data could not be broken down by month or

by employer, so defendants could not elicit testimony regarding each defendant’s

employment status at the time she issued the prescriptions. Id. at 253. Defendant

Clemons stated that defendants did not receive the letters until after their employment at

the clinics in this case ended, so they could not have used the information contained in

the letters to affect their practices during the timeframe of the alleged conspiracy. Id. at

269.

       Second, defendant Newman argues that if the Court allows the government to

introduce records from the Tennessee Department of Health (“DOH”), then defendants

ought in fairness to be able to offer into evidence other documents from the DOH [Docs.

795, 806], documents for which the magistrate judge denied a subpoena duces tecum

                                             2
[Doc. 531 p. 11]. Defendant asks for more time to present arguments that these latter

documents are relevant and should be produced [Doc. 795].1

       The government argues the letters are highly relevant and not unfairly prejudicial.

Responding to defendant Clemons’s relevancy argument in open court, the government

contended that the letters are relevant because they go to whether the prescriptions issued

by the providers were for a legitimate medical purpose and outside the scope of

professional conduct. Trial Tr. at 261. The letters provide information regarding the

quantity of prescriptions and the quantity of specific drugs prescribed, both of which go

to the issue of patient volume. Id. at 272. According to the government, the letters are

probative of the question of whether the providers were able to provide individualized

care, or whether they were seeing so many patients and prescribing so many pills that

they were not doing so and were not prescribing drugs for a legitimate medical purpose.

Id. While the government agreed that the letters are harmful and prejudicial, it contended

that the letters are highly probative, and it argued that the jury could use its common

sense to evaluate the weight to give the letters. Id. at 262. The government also noted

that defendants have had the Tennessee Prescription Monitoring Program data for the




       1.
          Defendant Newman also argued in open court that introducing the records would
present a potential Confrontation Clause issue if defendants were unable to cross-examine a
witness regarding the meaning of the letters, the legitimacy of the prescription data, and the
manner in which the data was compiled, among other issues. Trial Tr. at 253–54. The
government responded that it could endeavor to subpoena the person who collated the data to
testify. Id. at 272. The Court does not need to address this issue or defendant’s fairness
argument because it grants the motion on other grounds.
                                               3
relevant calendar year for each provider and could use that data to advance arguments

about the weight the jury should give the letters. Id. at 261–62.

       In its motion to admit the letters, the government argues that the letters are

admissible as public records under Federal Rule of Evidence 803(8)’s exception to the

general bar against hearsay [Doc. 807]. The government cites case law indicating this

Court, as well as other courts, have admitted alert letters and public reports similar to the

letters at issue in this case under Rule 803(8) [Id.].

I.     Analysis

       Regardless of whether the letters are admissible under Rule 803(8), they are only

admissible under Federal Rule of Evidence 402 if they meet the bar for relevance under

Rule 401 and if they are not inadmissible under Rule 403 or another rule. Fed. R. Evid.

803(8), 402, 403. Here, the letters are not clearly relevant; admitting them carries a high

risk of Rule 403 unfair prejudice and confusing the issues; and, they are inadmissible as

improper other acts evidence under Rule 404(b).

       A.     The Letters’ Relevance

       The Court finds that the letters are of questionable relevance. Rule 402 of the

Federal Rules of Evidence states that relevant evidence is generally admissible, whereas

irrelevant evidence is inadmissible. Fed. R. Evid. 402. Rule 401 provides a two-prong

test for determining whether evidence is relevant: “Evidence is relevant if (a) it has any

tendency to make a fact more or less probable than it would be without the evidence; and

(b) the fact is of consequence in determining the action.” Fed. R. Evid. 401. The

                                               4
relevance threshold established by Rule 401 is very low. United States v. Lang, 717 F.

App’x 523, 539 (6th Cir. 2006) (citing Dortch v. Fowler, 588 F.3d 396, 401 (6th Cir.

2009)).

       In this case, the letters are probative of the fact that the providers were in the “Top

50 Opioid Prescribers” in Tennessee, but they do not speak to the issue of whether the

prescriptions issued by the providers at the clinics in this case were issued for a legitimate

medical purpose in the course of professional practice. As defendant Clemons notes,

Trial Tr. at 256–57, fifty (50) prescribers in Tennessee will receive a letter from the

Tennessee Department of Health, regardless of their prescribing practices. The fact of

being a “Top 50” prescriber is not a fact of consequence in determining this action.

       B.     Unfair Prejudice and Confusing the Issues

       However, even if the Court accepted the government’s argument that the letters

are relevant, it would grant defendants’ motion because of the very high risk of unfair

prejudice and confusing the issues. Rule 403 of the Federal Rules of Evidence permits

the exclusion of relevant evidence only if its probative value is substantially outweighed

by a danger of, among other things, unfair prejudice, confusion of the issues, and

misleading the jury. Fed. R. Evid. 403. Unfairly prejudicial evidence is evidence that

“tends to suggest decision on an improper basis.” United States v. Schrock, 855 F.2d

327, 335 (6th Cir. 1988) (citing United States v. Mendez-Ortiz, 810 F.2d 76, 79 (6th Cir.

1986). Rule 403 favors admission and establishes a high bar for exclusion, Lang, 717 F.




                                              5
App’x at 538, and district courts enjoy “broad discretion” in performing Rule 403

balancing. United States v. Asher, 910 F.3d 854, 860 (6th Cir. 2018).

       The letters at issue report data from the calendar year of 2014, thus including

prescriptions issued by each of the three (3) prescribers at clinics other than the clinics in

this case. Defendant Newman left the Lovell Road clinic in March 2014, and she

received the first letter from the Department of Health after her departure. Trial Tr. at 7.

Although defendant Womack was employed at the Lenoir City and Lovell Road clinics

from January to late July/early August 2014, id. at 11, defendant Womack contends that

she prescribed for about two (2) months at the clinics in this case and six (6) months at

another clinic in 2014. Id. at 15–16. While defendant Clemons worked at the Lenoir

City and Lovell Road clinics for all of 2014, id. at 9, she also worked at two (2) other

clinics during the latter part of that year, and she received the top-50 letter after the

Lenoir City and Lovell Road closed. Id. at 17. Because the letters do not separate the

data based on prescriptions per month or the provider’s employer at the time the

prescription was issued, they present a substantial risk of unfair prejudice and confusing

the issues. They invite the jury to decide the legitimacy of the providers’ prescribing

practices at the Lenoir City and Lovell Road clinics on the basis of the volume of

prescriptions they issued at various clinics, some not related to the clinics in this case,

rather than the quality (or clinic specific quantity) of the care they provided at Lenoir

City and Lovell Road. This confusion of the issues could therefore suggest decision on

an improper basis, thus unfairly prejudicing defendants. The danger of prejudice is

                                              6
particularly unfair with respect to defendants Newman and Womack, given that the

records not only could invite decision on an improper basis, but tend to suggest decision

based on data reflecting only two to three months of employment at the clinics in this

case.

        Given the letters’ questionable relevance, the Court finds that the dangers of unfair

prejudice and confusing the issues substantially outweigh the letters’ probative value

under Rule 403. Fed. R. Evid. 403.

        C.     Other Acts Character Evidence

        Finally, although no party specifically mentioned Rule 404(b), defendant

Clemons’s argument regarding confusing of the issues took the form of a Rule 404(b)

argument, which the Court will address. Rule 404(b) prohibits the admission of evidence

of a crime, wrong, or other act to prove a person’s character to show that on a particular

occasion, the person acted in conformity therewith. Fed. R. Evid. 404(b)(1). However,

evidence may be admissible for another purpose, such as proving motive, opportunity,

intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident.

Fed. R. Evid. 404(b)(2). Yet, the proponent of the evidence must identify a specific

purpose for which the evidence is offered, United States v. Merriwether, 78 F.3d 1070,

1076 (6th Cir. 1996), and the district court must determine that this permissible purpose

is “in issue” in the case and that the evidence is probative of that factor. United States v.

Johnson, 27 F.3d 1186, 1190 (6th Cir. 1994). For instance, the Sixth Circuit has stated

that intent is in issue “where there is thrust upon the government, either by virtue of the

                                              7
defense raised by the defendant or by virtue of the elements of the crime charged, the

affirmative duty to prove that the underlying prohibited act was done with a specific

criminal intent.” Id. at 1192. And, it has suggested that knowledge is in issue if the

defendant claims that he unknowingly or “unwittingly engag[ed] in unlawful activity.”

Merriwether, 78 F.3d at 1077. Even if intent or knowledge or another permissible

purpose is “in issue,” the Court may not admit the evidence unless it also finds that the

probative value of the evidence is not substantially outweighed by the danger of unfair

prejudice under Rule 403. Id.

       Defendant Clemons argued that admitting the letters would do no more than cast

the prescribers in a negative light, Trial Tr. at 257–58, implying the government would

use the letters to suggest that because the providers arguably overprescribed in 2014, they

overprescribed while working at the clinics in this case. Examination of the letters in

light of the government’s relevancy arguments does in fact indicate that the letters would

be admitted for an impermissible purpose under Rule 404(b)—namely to prove the

providers’ arguable disregard of legitimate prescribing practices in 2014 to show that

because the providers acted in a certain way in 2014, they acted in conformity with that

character while employed at the Lenoir City and Lovell Road clinics. Whether the

practitioners’ intent is “in issue” in this case, the letters are not probative of intent

because, as discussed, they only report data on volume of overall prescriptions and

quantity of drugs prescribed, not quality of care or prescription practices specific to the

clinics in this case. Similarly, the letters are not probative of knowledge because the

                                            8
providers received the DOH letters subsequent to their employment at the Lenoir City

and/or Lovell Road clinics. Finally, as discussed, supra p. 5–6, the probative value of the

letters is substantially outweighed by the dangers of unfair prejudice and confusion under

Rule 403. Thus, the letters are inadmissible under Rule 404(b).

II.    Conclusion

       Because the letters at issue are of questionable relevance under Rule 401, and

because their probative value, if any, is substantially outweighed by the dangers of unfair

prejudice and confusing the issues, the Court will exclude them under Rule 403, noting

that they are also inadmissible under Rule 404(b). Fed. R. Evid. 401, 403, 404(b).

Defendant’s motion [Doc. 795] is accordingly GRANTED, and the government’s motion

[Doc. 807] is DENIED.

       ENTER:

                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            9
